Citation Nr: 1456569	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to service-connected bilateral pes planus and dermatophytosis. 

2.  Entitlement to service connection for peripheral neuropathy, to include as due to service-connected bilateral pes planus and dermatophytosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, in pertinent part, denied the benefits sought on appeal.

The Veteran and his wife provided testimony before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO in August 2011.  A transcript is in the claims file.  After the hearing, the Veteran submitted additional evidence for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

In Mach 2012, the Board issued a decision that denied the claim of service connection for PVD and peripheral neuropathy.  In September 2013, pursuant to a settlement agreement in National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), in October 2013, the Board informed the Veteran of his opportunity to receive a new decision from the Board that would correct any potential due process error related to the duties of the VLJ that conducted the August 2011 hearing.  The Veteran elected to have the prior decision on the issues vacated and a new decision issued in its place without the necessity of conducting another hearing.

The Board issued an April 2014 decision in response to the Veteran's election which also denied the claim.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion for Remand (JMR).  In an Order also dated in October 2014, the Court granted the JMR, vacated the April 2014 Board decision, and remanded the case to the Board for further appellate review consistent with the JMR.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.



FINDINGS OF FACT

1.  The Veteran's current PVD is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis. 

2.  The Veteran's current peripheral neuropathy is not the result of a disease or injury in service and is not proximately related to service-connected pes planus or dermatophytosis.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PVD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for peripheral neuropathy have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a February 2009 RO letter provided the Veteran time- and content-compliant notice. See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  See 38 C.F.R. § 3.159(c).  The Veteran's private and VA treatment records, and the records related to his grant of disability benefits by the Social Security Administration are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

Under the VCAA, VA is obliged to provide an examination when the record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; 2) evidence establishing that an event, injury, or disease occurred in service or within an applicable presumptive period; and 3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  

The Court held in McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006), that the threshold for triggering the duty to provide an examination is low.  In Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the Federal Circuit observed that, when conducting the analysis, medically competent evidence is not required to satisfy element 2.

The Federal Circuit, however, held in Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010), that a veteran's mere assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination.

The Veteran was not afforded a VA examination as part of the adjudication of his claim.  The Board determined in the April 2014 decision that the duty to provide an examination was not triggered.  This determination was the basis of the JMR.  The parties agreed in the JMR that the April 2014 decision did not include an adequate discussion of the reasons and bases for the finding that an examination was not warranted under the circumstances of the cases.

The evidence of record shows element 1 is clearly met, as there is evidence of current diagnoses and symptoms of PVD and peripheral neuropathy.  

The JMR noted the Veteran's reports during treatment in January 2009 and in a statement in support of his claim in February 2009.  The parties noted the Veteran's reports in the statement in support of claims that the "condition is getting worse, with pain and discomfort rising through the feet into the legs." They also noted that in the January 2009, treatment record he reported "experiencing 'a feeling that he will be walking on gravel,' pressure on the bottom of his feet when walking and when sleeping, and significant pain in his calves which impaired his ability to walk."  

While the Veteran is competent to report these symptoms, they do not provide any indication that his current PVD or peripheral neuropathy was caused or aggravated by his service connected foot or skin disabilities.  Even if his references to the "feet" and "legs" was deemed a reference to worsening pes planus, they do not suggest any link between pes planus and the claimed PVD or peripheral neuropathy.  His repetition of symptoms; and belief that one condition caused another; remains insufficient to trigger the duty to provide an examination.  

The Veteran's hearing testimony, however, clearly shows that the doctors who documented his complaints did not opine that there was a link between the claimed disabilities and the service connected conditions.  He acknowledged at his hearing that neither of his physicians had told him that the symptoms of his lower extremities were in any way related to his service-connected disabilities.  See Transcript, p.18.  He testified to what he reported to his physicians but he did not rely on anything they may have told him in forming his belief.  His sole stated basis was that he did not have the symptoms in active service.  Hence, the record shows no more than the Veteran's unsupported, conclusory opinion.  Cf. Waters, 601 F.3d at 1278-79.

The Board conducted the above analysis in order to address the specific consensus arrived at in the JMR.  The essence of this matter, however, is resolved by noting the required condition precedent for the applicability of the analysis, which is that the medical evidence of record is insufficient to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed in detail later in this decision, the Board finds that the medical evidence of record is in fact sufficient to decide the claim.  Hence, by the plain terms of the enabling statute and the regulatory implementation, an analysis of the three elements is not required.  Id.  Nonetheless, as set forth above, the three-step analysis shows an examination was not triggered.

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the August 2011 Board hearing, the undersigned asked about relevant treatment and insured the Veteran was advised that evidence demonstrating a link between each currently diagnosed disability and service or evidence that the disability was proximately related to a service-connected disability was necessary to substantiate the claim.  The undersigned also suggested to the Veteran that positive nexus opinions from his physicians would help prove his claims, and then held the record of the hearing open to allow time to submit additional evidence.  Neither the Veteran nor his representative voiced any objection with how the hearing was conducted.  Hence, the Board finds the Bryant requirements were met.  See also Leavey v. McDonald, No. 12-1883 (Vet. App., Nov. 14, 2014), 2014 WL 6065599.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection is also provided for a disability which is proximately due to, or the result of a service- connected disease or injury.  38 C.F.R. § 3.310. The Court has held that service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that the new regulation requires the aggravation to be supported by medical evidence created prior to the claimed aggravation.  See 71 Fed. Reg. 52,744 -52,747 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(a)).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Board must determine whether lay testimony may establish a diagnosis or etiology on a case-by-case basis.  See Jandreau, 492 F.3d at 1377.

Analysis

The record clearly establishes current PVD and peripheral neuropathy; and, service connection is in effect for pes planus and dermatophytosis.  Service treatment records do not demonstrate any complaints, treatment, or diagnoses of PVD or peripheral neuropathy; nor has the Veteran asserted that either disability was present during service. 

Rather, the Veteran contends that each disability was incurred as a result of service-connected bilateral pes planus or dermatophytosis.  While the Veteran is fully competent to report symptoms he experiences, the Board finds that opining on the etiology of PVD or peripheral neuropathy is beyond the training and experience of the average lay person.  38 C.F.R. § 3.159(a).  There is no evidence the Veteran has medical training.  Hence, his opinion as to the etiology of the claimed conditions is not competent or probative. Id.; Jandreau, supra.  Further, he has not reported, nor does the record contain competent evidence of a causal or aggravating linkage between the claimed conditions and a service connected disease or disability.  The evidence is to the contrary.

Private treatment records for the period October to December 2008 note the Veteran's treatment for claudication pain.  The Veteran complained of a gradual increase in pain at the lower leg, and he voiced concern about his flat feet.  The examiner noted no skin or neurological abnormality.  The diagnosis was PVD with claudication pain and rigid pes planus with possible degenerative joint disease.  The examiner also opined that the Veteran's symptoms were more likely due to his PVD in part and a neurological cause, as the decreased blood flow in the lower extremities was not severe enough to cause the Veteran's reported symptoms.  He was referred for a neurological workup.

At the January 2009 neurological workup, the Veteran reported his feet felt like he was walking on gravel, but he still had awareness of his feet.  He also reported a family history of some diabetes.  The examiner diagnosed peripheral neuropathy-axonal and small fiber in origin, which had been present for a while.  The examiner also told the Veteran he was also at risk to develop the disease, and explained that one could have neuropathic symptoms for eight to nine years before becoming overtly diabetic.

The March 2009 VA feet examination report reflects that the podiatrist reviewed the claims file as part of the examination.  The Veteran reported complaints of pain that started at the foot and went up the leg.  The podiatrist diagnosed moderately symptomatic pes planus.  He also opined there was less than a 50-percent probability that the Veteran's pes planus caused and of his reported difficulties.  Noting the opinions of the Veteran's private vascular surgeon and neurologist, the podiatrist opined the Veteran's complaints were all due to vascular and neurological problems.

Private treatment records note the Veteran's physician advised him that his claudication and PVD were markers for arteriosclerotic heart disease, which the Veteran was in fact diagnosed with in March 2012.  The Veteran's private treatment records note that his PVD and peripheral neuropathy are not in any way caused or aggravated by his pes planus.

As concerns the issue of diabetes, service connection has not been established for diabetes and there is no evidence the Veteran served in Vietnam or was exposed to herbicides in service.  Cf. 38 U.S.C.A. § 1116 (West 2014) (establishing a presumption of exposure to herbicides for veterans who served in Vietnam during the Vietnam War and a presumption of service connection for such veterans who develop type II diabetes mellitus).  Hence, there is no factual basis for service connection on that basis.

Given the lack of competent evidence linking the claimed disabilities to service or a service-connected disability, the Board is constrained to find the preponderance of the evidence is against a nexus between the current peripheral vascular disease or peripheral neuropathy and service or his service-connected pes planus or dermatophytosis on either a causative or aggravation basis.  Hence, the claim must be denied.  38 C.F.R. § 3.310.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PVD, including as due to service-connected bilateral pes planus and dermatophytosis, is denied. 

Entitlement to service connection for peripheral neuropathy, including as due to service-connected bilateral pes planus and dermatophytosis, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


